Case 4:82-cv-00866-DPM Document 5606-2_ Filed 05/26/20 Page 1 of 6
Case 4:82-cv-00866-DPM Document 5343 Filed 11/09/17 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

WESTERN DIVISION
LITTLE ROCK SCHOOL DISTRICT, et al. PLAINTIFFS
Vv. No. 4:82-cv-866-DPM
PULASKI COUNTY SPECIAL
SCHOOL DISTRICT, et al. DEFENDANTS
LORENE JOSHUA, et al. INTERVENORS
ORDER

Ms. Powell has delivered her report on the Robinson/ Mills sports
complexes to the Court. It is attached. And it is appreciated.
So Ordered.

: bP vpn chao f-
D.P. Marshall J¥.
United States District Judge

QF Nivenpu 20t7

EXHIBIT

b

tabbles’
Case 4:82-cv-00866-DPM Document 5606-2 Filed 05/26/20 Page 2 of 6
Case 4:82-cv-00866-DPM Document 5343 Filed 11/09/17 Page 2 of 6

COMPARISON OF SPORTS COMPLEX AT MILLS AND AT ROBINSON HIGH
SCHOOLS

On September 8, 2017, the Court directed the Court Expert to report on whether the sports

complex at Mills High School is equal to the one located on the site of the Robinson Middle
School campus.

NARRATIVE

In December, 2012, the PCSSD and Joshua Intervenors filed a motion to “Supplement Plan 2000
As It Pertains to Facilities”. The parties moved to change and replace a portion of the plan,
Section H (School Facilities). Among other things, the new language committed to constructing
two new high schools for “circa $50,000,000.00 each, to replace existing Mills High School and
Robinson High School. The new Mills and Robinson will be constructed in that order (i.e., first
Mills, then Robinson) if for any reason they cannot be constructed simultaneously.” Pg. 2: 4-A
That plan was contingent upon the passage of a millage increase, which did not pass.

The proposal included a section that became known as “Plan B” , whereby the district committed
to “the circa $50,000,000,00 new Mills High School........cegardless of the success of the
millage.” Pg. 3: 4-B

Note: The plan also included language whereby the district would spend $5000.000 on both the
Mills and Robinson campuses to convert the existing high schools to middle schools.

In 2016, the district’s superintendent, Dr. Jerry Guess and the Commissioner of Education, Mr.
Johnny Key, approved a recommendation to set the project costs for both campuses at a
combined total of $80,000,000. It is unclear if or how the budgets changed and whether or not
the district is in compliance with the Court’s order of January 12, 2015 approving the district’s
proposal to spend “circa $50,000.000 for the new Mills High Schoo!” and “circa $5,000,000 for
the middle school conversion to a high school.”

At the October 27" monthly status meeting of the parties, John Walker, attorney for the Joshua
Intervenors, shared some aspects of a conversation he recently had with Dr. Guess concerning the
current controversy surrounding the Mills/Robinson construction projects. According to Mr.
Walker, Dr. Guess accepted the blame for the shortcomings of the Mills project. He stated that
Dr. Guess felt that current demographic trends warranted downsizing the Mills project and
speeding up the Robinson project. Dr. Guess explained that he was trying to save enough money
in a “rainy day account” in order to enable the district to build two elementary schools (although
that was not in his immediate plans).

On November 2™ I spoke with Dr. Guess and he emphasized that his focus was always on the
kids in the southeast quadrant of the county and that he wanted to make sure there was a quality
Case 4:82-cv-00866-DPM Document 5606-2 Filed 05/26/20 Page 3 of 6
Case 4:82-cv-00866-DPM Document 5343 Filed 11/09/17 Page 3 of 6

school in that area. When the district embarked on redeveloping the Mills and Robinson
campuses, he gave oversight authority to the then Executive Director of Operations, Derek Scott.
The two of them had a good track record working on various projects together. Dr. Guess
indicated that he was adamant that Mr Scott was to make sure that the Mills campus would be
equal to that of the Robinson campus and comparable to the campus at Maumelle High School.
In addition, he made it clear to district personnel that the Mills High School and middle school
projects were the district’s priority.

Dr. Guess insists there is enough money available to complete both campus projects. He asserts
that a lack of funds was not an issue in the decision making process with respect to either
campus. In addition, he assured me that the district will spend at least $55,000,000 on the Mills
project. Nevertheless, Dr. Guess acknowledges that as the district’s chief executive officer, the
“buck stopped with him.” In that context, he accepts some of the responsibility for the present
State of affairs.

FINDINGS

On September 19th" and October 25" I visited the Robinson sports complex center, toured the
facility and grounds, and interviewed the athletic director (AD), as well as some of his staff. I
made the same type of visits to Mills on September 26" and on October 24". The bulleted points
below reflect my findings on the status of the construction projects as of October 25".

* The first thing of note on my initial visit to the Robinson complex 1s that it was up and
running; fully functional, and the landscaping was almost complete. Mills’ was not
operational and the land preparation was no where near completion. According to the AD,
no work had been done on the site in three weeks. On my follow up visit to Mills on
October 24" the field house was in operation, but the landscape looked much the same.

® Based on PCSSD’s status report (document 5337, dated October 10, 2017), it is clear that
the two facilities were inherently unequal from the start of construction. The field house
at Robinson is 19130 SF larger than the one at Mills. Part of the reason is that the field
house at Robinson has a 15,047 SF second storey. Even if the second storey’s square
footage was removed from the equation, Robinson’s field house would still be over 4000
SF larger than the one at Mills. It should also be noted that the field house at Mills was
originally designed to be a two storey building.

° The second floor at Robinson provides additional space for academics, feeding, and other
activities. Mills has no unassigned space in the field house.

° At Robinson, the indoor field is at least 1147 SF larger than at Mills. Robinson has 3 roll-
up doors leading from the indoor field into the field house. Mills has one roll-up door.

* The weight room at Robinson is over 2700 SF larger than at Mills. While not of the same
magnitude, every room in the Robinson field house is larger than its counterpart at Mills.
Case 4:82-cv-00866-DPM Document 5606-2 _ Filed 05/26/20 Page 4 of 6
Case 4:82-cv-00866-DPM Document 5343 Filed 11/09/17 Page 4 of 6

The floor in the team room at Robinson slants up theater-styled; has padded chairs with a
built-in desk top feature; a large flat screen TV that is wall mounted and, has internet
access. The team room at Mills has a flat classroom styled floor plan; a desk top TV, and
what can best be described as “glorified folding chairs.”

Robinson's AD has a separate office, that includes a restroom. The AD at Mills does not
have an office.

According to the AD at Mills, despite the PCSSD’s claim, there is no women-only locker
room at the new complex. The women’s locker room will be shared with male athletes.
According the Robinson’s AD, during football! season, the middle school males will use
the women’s locker room, because most of the women’s sports seasons begin after the
football season. After that time the locker room converts to “women only.”

At Robinson, referees will use the auxiliary locker room in the sports complex. Visiting
teams will use the middle school gym as the locker room. Unlike Robinson, the facility at
Mills lacks visitor/referee locker space.

Robinson has separate restrooms for males and females on the practice field. After using
a Port a Potty for over seven years, Mills got a trailer that serves as a unisex restroom,
with each gender having 2 stalls.

Season ticket holder seats are numbered at Robinson, were not at Mills.

The AD at Mills indicated that the school would have half the parking space than at the
old facility and that the new parking area is located significantly further from the field.
On the other hand, the AD at Robinson revealed that once the middie school is complete,
they would have access to additional parking. In addition, the existing parking lot has
been completely resurfaced and is a short distance from the field.

The Mills facility lacks some of the interior finishes found at Robinson, i.e.,door and wail
wraps. In addition, there are noticeable differences between the two complexes with
respect to lighting and window treatments. The district has pledged to address those
issues and to make changes where possible. (See document 5322,p.2, filed 09/05/17)

Some of the figures reported on Doc. 5337-1, filed 10/09/17 - (Multipurpose Fieldhouse
information) could be misleading. Under the column “Usage by Students”, figures for
Mills do not include middle school students, whereas they are included in the Robinson
column. This gives the appearance that every student at Robinson is participating in a
sport.
Case 4:82-cv-00866-DPM Document 5606-2 Filed 05/26/20 Page 5 of 6
Case 4:82-cv-00866-DPM Document 5343 Filed 11/09/17 Page 5 of 6

UPDATE-CONCLUSIONS

I spoke at length with the AD’s at Mills and Robinson’s campuses and was very disappointed to
learn that while the AD at Robinson was invited (at least twice) to provide input on what he felt
was important with respect to design and specific attributes of his school’s complex, the AD at
Mills was not allowed the same privilege. Even more troubling is that Mills’ AD reported that
when he asked Mr. Scott to allow him to provide input with respect to the sports complex, he
says that he was told not to worry because “the district had good people on the project making
the decisions.”

On October 31* I spoke again with the AD at Mills and he indicated that since my last visit to the
site, the TV has been mounted and the season ticket holder seats have numbers. On the other
hand, the unisex restroom facility has been removed and students are back to using the Port a
Potty. He revealed that on October 30" he had finally been asked to meet with the construction
project managers and district officials to discuss some of the issues mentioned earlier in this
report. He was also taken on a tour of the new gym and afforded an opportunity for input (even
though the facility was well under construction by then). He pointed out to the construction team
that there were no restrooms in the locker rooms and no office space for the AD. He also
explained to them that one has to walk approximately a quarter of a mile through overgrown
brush and rough terrain to get from the main gym to the practice field.

The construction leader indicated that they could build a sidewalk from the gym to the Mills field
house. Also, they could run a line to add a restroom in each locker room in the gym. In addition,
the contractor pointed out that they could add additional windows to increase the natural light in
the field house. However, he pointed out that because construction of the building has already
been completed, the new additions might look like a “patch job.”

The AD at Robinson indicated that he had not yet seen his school’s gym. As a result, he could
not comment on any shortcomings or other issues related to that facility.

Former district personnel have been quick to point out that the Mills and Robinson projects had
different architects, which is true, but district personnel approved the designs. There is some
debate on when and how changes in designs were made and by whom. Nevertheless, the bottom
line is that the two schools are not equal and someone should have stepped in to correct the
glaring inequities between the two projects. It is inconceivable that the AD at Robinson was
consulted during the design and construction of the sports complex, while Mills’ AD was not
given the same privilege. It seems certain that his input may have prevented some of the current
problems with that project.

Finally, while the impetus behind the changes in design and the downsizing of the Mills project
may never be known, it is clear that there was an amazing lack of sensitivity to the people of the
southeast quadrant. They were promised a campus with facilities equal to that at Robinson and
they have not gotten that. While district officials may not have meant to signal that the Mills
facilities did not warrant all of the features included at Robinson campus, perception is reality.
The PCSSD should make every effort to make things right and, based on my conversations with
Case 4:82-cv-00866-DPM Document 5343 Filed TOOT Page 6 of 6
Case 4:82-cv-00866-DPM Document 5606-2 Filed 05/26/20 Page 6 of 6

officials, they will try to do so.

COMMENTARY

Perhaps in an effort to attract even more students, it seems that some district personnel may have
felt that it was a good idea to increase the design enhancements on the Robinson High School project
and to cut comers at Mills. It is true that Mills High School has been experiencing a decline in it’s
student population over the past few years. However, the past and current administration may be
unaware that it was not too long ago that Mills was cited as a Top 100 High School in Newsweek
Magazine. The school had a thriving “University Studies” magnet component; a top rated gifted and
talented program and; highly rated services for special needs students, among other things. There
is no reason to believe that the school cannot achieve those distinctions again.

Respectfully Submitted:

7) : j ¥
7} [Mpe 4.) ett

Margie L. Powell
Court Expert
